 Case 1:17-cv-00306-PLM-PJG ECF No. 65 filed 04/24/19 PageID.730 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JASON BANAS,
                                                   Case No. 1:17-cv-00306
              Plaintiff,                           Hon. Paul L. Maloney

v.

MERIDIAN TOWNSHIP POLICE
OFFICER MICHAEL HAGBOM,
individually,

                      Defendant.


Jonathan R. Marko (P72450)                         G. Gus Morris (P32960)
Ernst & Marko Law, PLC                             Christopher J. Raiti (P68600)
Attorney for Plaintiff                             McGraw Morris, PC
645 Griswold Street, Suite 4100                    Attorneys for Defendant
Detroit, Michigan 48226                            2075 W. Big Beaver Road, Suite 750
(313) 965-5555                                     Troy, Michigan 48084
jon@ernstmarkolaw.com                              (248) 502-4000
                                                   gmorris@mcgrawmorris.com
                                                   craiti@mcgrawmorris.com


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR STAY OF
PROCEEDINGS PENDING APPEAL TO THE SIXTH CIRCUIT COURT OF APPEALS


                                      INTRODUCTION

       This case arises out of the excessive force and unreasonably violent conduct exerted by

Defendant Michael Hagbom on Plaintiff Jason Banas as Plaintiff tried to walk home from a party

on August 30, 2014. Defendant moved for Summary Judgment on the basis of qualified immunity

on May 30, 2018. Dkt. 37. This Court entered an order on February 28, 2019 denying in part and

granting in part Defendant Michael Hagbom’s Motion for Summary Judgment on the basis of

qualified immunity. Dkt. 56. Specifically, this Court denied qualified immunity to Defendant for

                                               1
 Case 1:17-cv-00306-PLM-PJG ECF No. 65 filed 04/24/19 PageID.731 Page 2 of 6



the knee strikes and 10-second tasor strike that Plaintiff endured after Plaintiff was already

subdued. Notably, regarding the knee strikes, this Court found:


               Plaintiff’s version of the events has not been “blatantly
               contradicted” and “utterly discredited by the record,” such that “no
               reasonable jury could believe it.” Landis v. Phalen, 297 F. App’x
               400, 405 (6th Cir. 2008) (quoting Scott v. Harris, 550 U.S. 372, 380
               (2007)). Factual issues therefore preclude a grant of summary
               judgment on this use of force.

Dkt 56. at 14 (emphasis added). Likewise, “[t]he excessive force analysis of [the tasor

deployment] largely aligns with that of the alleged knee strikes.” Id. at 15.

       Defendant subsequently filed a notice of appeal, pursuant to Mitchell v. Forsyth, 472 U.S.

511 (1985), to challenge this Court’s denial of qualified immunity on the knee strikes and tasor

deployment. As explained below, Defendant’s appeal is frivolous. First, it is clearly established

law in this Circuit that officers may not use gratuitous force against subdued suspects who pose

no threat to officers. Officers who do use such force are thereby not entitled to qualified immunity.

Second, because Defendant’s conduct falls squarely within the category of prohibited and illegal

police force, the only issues left to be determined are issues of fact. Because the only issues left

are issues of fact, Defendant’s Appeal serves only to delay trial. As such, the Court of Appeals is

without jurisdiction to hear this case. Accordingly, Defendant’s Motion for Stay should be denied.

                                           ARGUMENT

       While appeal of denial of qualified immunity typically acts as an automatic stay, the

District Court has the authority to certify an appeal as frivolous and begin the trial as scheduled,

without regard to the pending appeal. Yates v. Cleveland, 941 F.2d 444, 448 (6th Cir. 1991). An

appeal is frivolous if it is obviously without merit and is prosecuted for delay, harassment, or other

improper purposes. McDonald v. Flake, 814 F.3d 804, 816 (6th Cir. 2016).



                                                  2
 Case 1:17-cv-00306-PLM-PJG ECF No. 65 filed 04/24/19 PageID.732 Page 3 of 6



       I.      DEFENDANT’S APPEAL IS WITHOUT MERIT.

               A. It is Clearly Established in the Sixth Circuit that Police Officers May Not
                  Use Gratuitous Force Against Subdued Suspects Who Pose No Threat to
                  the Officers.
       “It is clearly established that officers may not use gratuitous force against subdued suspects

who pose no threats to officers.” Leath v. Webb, 323 F. Supp. 3d 882, 899 (E.D. Ky. 2018) (citing

Ortiz ex rel. Ortiz v. Kazimer, 811 F.3d 848, 852 (6th Cir. 2016). See also Baker v. City of Hamilton,

471 F.3d 601, 607 (6th Cir. 2006) (“[W]e have held repeatedly that the use of force after a suspect

has been incapacitated or neutralized is excessive as a matter of law.”))

       Defendant’s claim of qualified immunity was presented in the context of a motion for

summary judgment. As such, the facts must be looked at in the light most favorable to Plaintiff. In

that light, this Court found that Plaintiff’s version of the events was not blatantly contradicted or

utterly discredited by the record, such that no reasonable jury could believe it. Dkt. 56 at 14. And,

Plaintiff alleged that he was entirely subdued prior to being tased and struck with Defendant’s

knee. When viewing the facts in the light most favorable to Plaintiff, Defendant clearly and

unequivocally exerted significant force on Plaintiff after Plaintiff was sufficiently subdued, in clear

violation of Plaintiff’s Fourth Amendment rights. Defendant is thereby left only with arguments

regarding the level of force used—i.e., issues of fact.


               B. The Sixth Circuit Court of Appeals Lacks Jurisdiction to Hear Defendant’s
                  Appeal because the Only Issues Presented Are Issues of Fact.
       “[O]nce a defendant’s argument drifts from the purely legal into a factual realm…[the Sixth

Circuit Court of Appeal’s] jurisdiction ends and the case should proceed to trial.” Berryman v

Rieger, 150 F.3d 561, 564-65 (6th Cir. 1998). While the appellate court may exercise jurisdiction

over solely legal issues so long as “the legal issues are discrete from the factual disputes,” see

Phelps v. Coy, 286 F.3d 295, 298 (6th Cir. 2002), where a defendant’s appeal attempts to persuade

                                                  3
 Case 1:17-cv-00306-PLM-PJG ECF No. 65 filed 04/24/19 PageID.733 Page 4 of 6



the Court to believe his version of the facts, the Court must dismiss the appeal. Id. at 565.

(Emphasis added).

        As noted above, Plaintiff’s version of the facts must be accepted, as it was not contradicted

by anything other than Defendant’s own version of the facts. Plaintiff’s version of the facts thereby

demonstrates a clear and uncontradicted picture of excessive force used on Plaintiff after Plaintiff

was subdued. In other words, Defendant has not presented evidence to contradict Plaintiff’s

version, blatantly or otherwise, and this Court wisely found that the only issues left are issues of

fact. For the same reasons that “[f]actual issues…preclude[d] a grant of summary judgment” in

this Court, the Sixth Circuit lacks jurisdiction to hear this case.


        II.     DEFENDANT’S APPEAL IS PROSECUTED ONLY TO DELAY TRIAL.
        The unmistakable futility of a Defendant’s appeal is compelling evidence that an appeal is

prosecuted for an improper purpose, like delaying trial. See WSM, Inc. v. Tenn. Sales Co., 709 F.2d

1084, 1088 (6th Cir. 1983). This is even more so where a Defendant is on notice that they must

accept the Plaintiffs’ version of the facts and argue only legal issues, but the Defendant seeks an

appeal where there are no legal issues presented. See Bailey v. Columbus Bar Ass’n, 25 F. App’x

225, 229 (6th Cir. 2001). This gross futility influences a Court’s view of whether the Defendant

intended “delay, harassment, or other improper purposes.” Bridgeport Music, Inc. v. Smith, 714

F.3d 932, 944 (6th Cir. 2013).

        Trial is scheduled for July 2019, just around three months from today. Notably, the Sixth

Circuit has scheduled briefing in the appeal as follows:

                Appellant’s Brief (Hagbom)              Filed electronically by May 21, 2019

                Appellee’s Brief (Banas)                Filed electronically by June 19, 2019

                Appellant’s Reply Brief                 21 days after the last appellee brief is filed


                                                   4
 Case 1:17-cv-00306-PLM-PJG ECF No. 65 filed 04/24/19 PageID.734 Page 5 of 6



Exhibit 1—Briefing Order April 15, 2019.

        Given the likely length of consideration the Sixth Circuit will afford this appeal, it is all

but certain that this case will not proceed to trial until 2020 at the earliest, assuming the Sixth

Circuit rules in favor of Plaintiff. And, given the lack of merit in Defendant’s appeal, “[t]he

unmistakable futility of [this] appeal is compelling.” Further, Forsyth appeals like this one have

the gross potential for abuse. In Yates, the Sixth Circuit warned that, “unfortunately” defendant

could employ these interlocutory appeals from the denial of qualified immunity “for the sole

purpose of delaying trial,” “often to the disadvantage of the plaintiff.” See McDonald, 814 F.3d at

817. As there are no pending issues of law in Defendant’s appeal, it is meritless. And because it is

meritless, it can only serve to delay trial, which is impending.

                                         CONCLUSION

        Plaintiff respectfully request that this Honorable Court deny Defendant’s Motion for Stay

pending appeal because Defendant’s appeal is without merit and because it thereby seeks only to

delay trial.



                                                      Respectfully submitted,

                                                      /s/ Jonathan R. Marko
                                                      Jonathan R. Marko (P72450)
                                                      Ernst & Marko Law, PLC
                                                      Attorney for Plaintiff-Appellee
                                                      645 Griswold Street, Suite 4100
                                                      Detroit, Michigan 48226
                                                      (313) 965-5555
                                                      jon@ernstmarkolaw.com




                                                  5
Case 1:17-cv-00306-PLM-PJG ECF No. 65 filed 04/24/19 PageID.735 Page 6 of 6



                                PROOF OF SERVICE
              I hereby certify that on April 24, 2019, I served Plaintiff’s
            Response to Defendant’s Motion for Stay Pending Appeal to all
                    counsel of record via this Court’s ECF system.
                                 /s/ Kevin M. Thompson




                                          6
